 



EXHIBIT 10.3
Summary of Compensation Arrangements
for Chief Financial Officer
     The following is a summary of the compensation arrangements for Bradley B.
Rush, chief financial officer of the Company, effective August 4, 2005:

  •   an annual base salary in the amount of $325,000;     •   eligible to
receive a 2005 target bonus amount in the range of $0 to $224,000; and     •   a
grant on August 4, 2005 of 25,000 shares of restricted stock, which shares vest
on the first date after August 4, 2010 that is during a window period in which
the Company’s insiders are not restricted from selling Company common stock.

 